Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 1 of 6         PageID #: 184




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  GREGORY K. COOK,                            CIVIL NO. 20-00504 JAO-KJM

                                              ORDER DISMISSING PETITION
              Petitioner,                     AND DENYING APPLICATION TO
                                              PROCEED IN FORMA PAUPERIS
        vs.                                   AND MOTION TO APPOINT
                                              COUNSEL
  ATTORNEY GENERAL WILLIAM
  BARR; UNITED STATES MARSHAL
  SERVICE; BUREAU OF PRISONS/
  FDC HONOLULU; UNITED STATES
  OF AMERICA,

              Respondents.


              ORDER DISMISSING PETITION AND
   DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS AND
                MOTION TO APPOINT COUNSEL

       Petitioner Gregory K. Cook (“Petitioner”), proceeding pro se, is a pretrial

 detainee at the Federal Detention Center in Honolulu, Hawai‘i. ECF No. 1 at 1–2.

 He filed the instant Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

 §§ 2241 and 2243, alleging that he is being unlawfully held based on collateral

 estoppel and/or double jeopardy. Id. at 6–7. Petitioner claims to be the beneficiary

 of a purported contract granting him unconditional immunity that was upheld by an

 arbitrator and has been reduced to judgment. Id. at 8. He asks the Court to enforce

 the “contract” and order his immediate release, expunge his criminal records, and
Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 2 of 6           PageID #: 185




 return all property. Id. For the following reasons, the Court DISMISSES the

 Petition.

                                   BACKGROUND

       Petitioner is a defendant in a criminal case pending before this Court, United

 States v. Cook, CR. No. 19-00170 JAO, and is charged with: two counts of

 possessing 5 grams or more of methamphetamine with intent to distribute in

 violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); possessing a mixture of

 substance containing a detectable amount of heroin with intent to distribute in

 violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and possessing a firearm in

 furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A).

 Petitioner, through counsel, filed multiple unsuccessful motions related to his

 detention—including an appeal of the magistrate judge’s denial of his motion to

 reopen/reconsider order of detention—but none related to the legitimacy of the

 charges against him.

                                    DISCUSSION

       When a federal or state prisoner contends that he “is in custody in violation

 of the Constitution or laws or treaties of the United States,” § 2241 confers on this

 Court a general grant of habeas jurisdiction. 28 U.S.C. § 2241(c)(3); see id. §

 2241(a). District courts have jurisdiction over habeas petitions brought by pretrial

 detainees. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003) (citation


                                           2
Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 3 of 6              PageID #: 186




 omitted). When considering an application for a writ of habeas corpus, a district

 court shall “award the writ or issue an order directing the respondent to show cause

 why the writ should not be granted, unless it appears from the application that the

 applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

         Rule 4 of the Rules Governing Section 2254 Cases in the United States

 District Courts (“Habeas Rules”), which is also applicable to § 2241 cases,1

 requires courts to conduct a preliminary review of each petition for writ of habeas

 corpus. See Habeas Rule 4. “If it plainly appears from the petition and any

 attached exhibits that the petitioner is not entitled to relief,” the district court must

 summarily dismiss the petition. Id.; see Clayton v. Biter, 868 F.3d 840, 845 (9th

 Cir. 2017). The district court should not dismiss a habeas petition “without leave

 to amend unless it appears that no tenable claim for relief can be pleaded were such

 leave granted.” Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curiam)

 (citations omitted).

         Here, Petitioner’s grounds for relief are frivolous. It is unclear how

 Petitioner honestly believes the documents attached to his Petition confer him with

 immunity from all criminal or civil liability. And assuming his allegations have

 some legal basis, they are arguments that must be made in his pending criminal




 1
     See Habeas Rule 1(b).
                                             3
Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 4 of 6            PageID #: 187




 case.2 See Reese v. Warden Phila. FDC, 904 F.3d 244, 247 (3d Cir. 2018)

 (“[I]nsofar as [petitioner] sought to challenge the charges against him . . . he was

 required to do so through pretrial motions in his criminal case, not via a pretrial §

 2241 petition.” (citation omitted)). The Court has authorized four trial

 continuances and Petitioner, with the benefit of counsel, has had ample

 opportunity—and has further opportunities—to raise any pertinent issues and

 defenses in his criminal proceeding.

       “It is well settled that in the absence of exceptional circumstances in

 criminal cases the regular judicial procedure should be followed and habeas corpus

 should not be granted in advance of a trial.” Jones v. Perkins, 245 U.S. 390, 391–

 92 (1918) (citations omitted); see Riggins v. United States, 199 U.S. 547, 551

 (1905); see also Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (“If a



 2
   Even if Petitioner only challenges his detention pending trial, he must raise any
 such argument in a pretrial motion in his criminal proceedings, not via a § 2241
 petition. See, e.g., Reese, 904 F.3d at 245 (“[A] federal detainee’s request for
 release pending trial can only be considered under the Bail Reform Act and not
 under a § 2241 petition for habeas relief.” (citations omitted)); Fredrickson v.
 Terrill, 957 F.3d 1379, 1380 (7th Cir. 2020) (per curiam) (“A federal detainee’s
 request for release pending trial can be considered under only the Bail Reform Act,
 and not a § 2241 petition.” (citations omitted)); see also Fassler v. United States,
 858 F.2d 1016, 1018 (5th Cir. 1988) (per curiam) (“[T]he terms of the Bail Reform
 Act and the potential for abuse of the writ and for unnecessary duplication of
 appeals . . . should ordinarily provide strong incentive for defendants to employ
 Section 3145 appeals.”); Jenkins v. Noonan, No. 20-cv-00921-H-LL, 2020 WL
 2745234, at *2 (S.D. Cal. May 27, 2020) (concluding that federal pretrial detainee
 could not challenge pretrial detention via a § 2241 habeas petition).
                                            4
Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 5 of 6           PageID #: 188




 federal prisoner is ever entitled to relief under § 2241 based on something that

 happened before trial, the circumstances are so rare that they have apparently not

 yet arisen.”).

         Petitioner does not present any exceptional circumstances warranting a

 departure from this principle. As such, he should exhaust judicial remedies in his

 criminal case before attempting to pursue relief under § 2241. See Medina, 875

 F.3d at 1029 (concluding that a federal prisoner awaiting trial “is limited to

 proceeding by motion to the trial court, followed by a possible appeal after

 judgment, before resorting to habeas relief” (citation omitted)).

         Based on the foregoing, Petitioner’s claims are not cognizable, he has not

 exhausted judicial remedies, and it does not appear he can plead a viable claim for

 habeas relief. Accordingly, the Petition is DISMISSED without leave to amend.

                                    CONCLUSION

         For the reasons stated herein, the Court DISMISSES the Petition. ECF No.

 1. In light of the dismissal of the Petition, Petitioner’s Application to Proceed In

 Forma Pauperis and Motion to Appoint Counsel are DENIED as moot. ECF Nos.

 3, 4.

         //

         //

         //


                                           5
Case 1:20-cv-00504-JAO-KJM Document 7 Filed 12/02/20 Page 6 of 6        PageID #: 189




       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 2, 2020.




 CIVIL NO. 20-00504 JAO-KJM; Cook v. Barr, et al.; ORDER DISMISSING PETITION AND
 DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS AND MOTION TO APPOINT
 COUNSEL




                                         6
